DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 31, 2019; January 31, 2020; and, May 7, 2020 were filed prior to the mailing date of the present Notice of Allowance.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on February 24, 2021 is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected abrasive article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2021.
This application is in condition for allowance except for the presence of claims 14 and 15 directed to an abrasive article non-elected without traverse.  Accordingly, claims 14 and 15 have been cancelled by entry of an Examiner’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	IN THE CLAIMS:

	Cancel claims 14 and 15.

Reasons for Allowance
Claims 1-13 have been found allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to the steps of “extending the scrim along at least one direction to form an extended scrim, wherein in the extended scrim the apertures increase in size to a second minimum dimension larger than the first minimum dimension to form an array of extended apertures; applying shaped particles to the extended scrim such that at least a portion of the shaped particles enter in at least some of the extended apertures; relaxing the extended scrim to form an array of unextended apertures with the first minimum dimension, wherein the shaped particles are frictionally retained in the unextended apertures to form a particle loaded scrim; extending the particle loaded scrim along at least one direction to form an extended particle loaded scrim with extended apertures having the second minimum dimension, wherein 
WO 2016/044158 A1 to 3M Innovative Properties Company (hereinafter “3M”) teaches methods a predetermined pattern shaped abrasive particles of making abrasive articles involve adhering shaped abrasive particles to a reinforcing member and optionally orientation, and depositing a space-filling binder precursor on the reinforcing to provide a filled abrasive preform, disposing another reinforcing member onto the filled form, and curing the abrasive article precursor to form the abrasive articles (See Abstract).  3M teaches a positioning tool 110 is used to make abrasive preform 125 comprising abrasive particles 126 adhered to a first reinforcing member 130 having front and back surfaces (132, 134) (page 5, ll. 19-20; FIG. 1).  3M teaches the abrasive particles 126 are transferred to first reinforcing member 130 such that abrasive particles 126 are disposed on front surface 132 according to predetermined pattern 119 and then adhered (page 5, ll. 31-32).  3M teaches this step may be carried out, for example, by placing the front surface of the first reinforcing member on top of the abrasive particles in the cavities of positioning tool to form an assembly, clamping the assembly together, flipping the assembly over such that the first reinforcing member is on the bottom facing up, then removing the positioning tool, and leaving behind abrasive particles with a predetermined position and orientation (page 5, ll. 32-37).  3M teaches optional second reinforcing member 142 is disposed on abrasive preform 120 such that front surface 132 of first reinforcing member 130 faces second reinforcing member 142 to provide an abrasive article precursor 160 (page 13, ll. 19-21; FIG. 1).  3M teaches examples of suitable reinforcing members (first and/or second reinforcing members) 
There is no obvious reason to modify the teachings of 3M and teach any one or all of the steps of “extending the scrim along at least one direction to form an extended scrim, wherein in the extended scrim the apertures increase in size to a second minimum dimension larger than the first minimum dimension to form an array of extended apertures; applying shaped particles to the extended scrim such that at least a portion of the shaped particles enter in at least some of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731